HART, J., (after stating the facts). (1) The Weber Implement & Automobile Company sold three Mitchell cars under a conditional sale contract to the Avens, who agreed to pay for them in installments. It was agreed that the title to the cars should remain in the seller until the price was fully paid. It was also understood that the purchaser should have possession of the cars and use them in livery service and pay for them out of the earnings. In this way the sum of $2,800 was paid but there was still due a considerable amount of the purchase money. The purchaser employed an automobile repair man in the city of Little Rock, to make repairs and furnish certain materials therefor to the extent of $334.16. Under these circumstances the court held that there was implied authority from the seller to the purchaser to have the machines repaired and that the repair man had a lien on the machines which took precedence over the right of the conditional seller. The common law lien of an artisan on chattels can be asserted against a third person only when the property is retained in the actual and continuous possession of the person claiming the lien. Hence in testing the right of the repair man to a lien in the present ease we must look to our statutes on the subject. Section 1 of an act approved April 15, 1903, is as follows: “Blacksmiths and wheelwrights who perform work or labor for any person, if unpaid for the same, shall have an absolute lien on the product of their labor and upon all wagons, carriages, farm implements and other articles repaired by them, for such work or labor and for all materials furnished by them and used in such product or repairs.” Act of 1903, page 259. / This court has held that one who conducts a garage in which he repairs automobiles is a wheelwright within the meaning of the statute and that the statute gives him a lien on an automobile for repairs made thereon by him. Shelton v. Little Rock Automobile Company, 103 Ark. 142. It is contended by counsel for appellant that in this case the court’s attention was not directed to the question of whether a repair man should have a lien which should take precedence over the rights of the conditional vendor. While this question was not discussed in the opinion it was necessarily involved. It must be admitted that there is a conflict in the authorities on this point, but the holding in the case just cited is in accord with a subsequent decision of this court bearing on the question. In Gardner v. First National Bank of De Queen, 122 Ark. 464, the mortgagee allowed the mortgagor to keep certain horses and wagons which had been mortgaged to it and to use them in running his sawmill. Under these circumstances the court held that there was implied authority in the mortgagor to make necessary repairs and that under the statutes above quoted a blacksmith and, wheelwright who had niade certain repairs on the wagons and shod some of the horses had a lien superior to the lien-of the mortgage. This rule is based on the fact that the labor and materials so furnished have enhanced the value of the property and have kept it in a necessary state of repair. Necessary repairs are for the betterment of the property, and under circumstances like the present case it will be presumed to have been the intention of the parties that the property should be kept in repair and the purchaser in possession will be deemed the agent of the conditional vendor to procure the repairs to be made. See, also, J. A. Broom & Son v. S. S. Dale & Son (Miss.) 67 So. 659, and cases cited. ' (2) It is nest contended that appellee could only have a lien on each car for the repairs placed on it and that inasmuch as the account sued on does not separate the items and show upon which car they should be placed, that appellee is not entitled to a lien. We can not agree-with counsel for appellant in this contention under the facts in this case. This is not a case where different persons are asserting superior rights to the repair man. One corporation sold the three cars to the Avens. They knew that they were to be used in the livery business and that it would be necessary to make repairs on them from time to time to keep them in running order. Under these circumstances, the items furnished constitute only one transaction. They were furnished within the time prescribed by the statutes during which the lien could be filed and appellee’s claim for a lien is not barred by the statute of limitations. (3) Finally it is insisted that the placing of the casings on the machines does not come within the meaning of the statute allowing wheelwrights a lien for labor done and materials furnished by them, and in this contention the majority of the court think that counsel for appellant are right. Counsel for appellee to sustain the judgment relies upon the case of Kansas City Automobile School Company v. Holcker-Elberg Mfg. Co. (Kansas City Court of Appeals, Mo.), 182 S. W. 759. In that case a lien was allowed for furnishing and placing the body of an automobile upon its chassis. The word “chassis” means the frame work of the automobile, including wheels, tank, motor and general running gear. It was urged that the body of the automobile is an entirely separate article from its chassis and that there could be no lien. The court held that the making and fixing of the body to the chassis permanently necessarily involved some work on the latter. The court said that the work if well done added value to the chassis and made a complete machine. The majority of the court thinks this authority is rather against appellee than in his favor, for it requires a skilled mechanic to put the body of an automobile upon its chassis and it necessarily requires several persons to do it and tools especially prepared for that purpose. The evidence in the present case shows that appellee took the tires off of the old rims, placed the inner tubes in new casings and then placed the casings on the rims of the wheels. The casing is then locked on the wheels with a device furnished for that purpose and the tire is inflated to its proper capacity. The casing that has been fitted to the rim is placed on the wheel of the car and fastened on by the locks on the wheels. Neither the casings nor the inner tubes are made by the repair man but necessarily are furnished to him by manufacturers. They are made of rubber and could not be manufactured by any ordinary automobile repair shop. Tools are furnished with an automobile so that the owner can take off and put on new tires .at will. It does not require a skilled mechanic to do the work. When new casings or inner tubes are bought and placed upon the wheels by the repair man this work is-usually a mere incident to the purchase of the casings and tubes. For these reasons the majority of the court is of the opinion that appellee should not be allowed a lien for the casings and inner tubes furnished. The writer is of the contrary opinion. The statute gives the repair man a lien for labor and for all materials furnished by him. When the repair man fitted the casings or inner tubes on the machines they became a permanent part of them and were as necessary to the proper operation of the machines as any other part of them. In short, they became a permanent part of the machines, and the repair man should have a lien under the statute, not only for bis work but for the materials furnished by him. For the error in allowing a lien for the inner tubes and casings furnished, the judgment must be reversed and the cause remanded for a new trial.